UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - K (MARK ONE) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Golden Eagle International, Inc. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 0-2372684-1116515 (Commission File Number)(IRS Employer Identification Number) 9653 South 700 East, Salt Lake City, Utah 84070 (Address of principal executive offices including zip code) (801) 619-9320 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: (None) Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ]No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ]No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X ] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer", "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ]No [X] As of June 30, 2011, the aggregate market value of the voting and nonvoting common equity held by non-affiliates of Golden Eagle International, Inc. was approximately $1,458,806. This estimate is based on the last sale price per share of $0.155 on June 30, 2011, on the OTCBB, and 9,411,649 shares estimated to be held by non-affiliates. The number of shares of the registrant's $.0001 par value common stock outstanding as of March 21, 2012 was 14,625,044. 2 Table of Contents Page No. PART I Item 1. Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 10 Item 3. Legal Proceedings 11 Item 4. Removed and Reserved 11 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer 11 Item 6. Selected Financial Data 14 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operation 14 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 16 Item 8. Financial Statements and Supplementary Data 16 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9A Controls and Procedures 16 Item 9B. Other Information 18 PART III Item 10. Directors, Executive Officers and Corporate Governance 18 Item 11. Executive Compensation 21 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 25 Item 13. Certain Relationships and Related Transactions, and Director Independence 27 Item 14. Principal Accountant Fees and Services 28 PART IV Item 15. Exhibits, Financial Statement Schedules 29 Signatures 30 3 PART I. Forward-Looking Statements Because we want to provide you with more meaningful and useful information, this Annual Report on Form 10-K contains certain “forward-looking statements” (as such term is defined in Section 21E of the Securities Exchange Act of 1934, as amended).These statements reflect our current expectations regarding our possible future results of operations, performance, and achievements.These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, regulations of the Securities and Exchange Commission, and common law. Wherever possible, we have tried to identify these forward-looking statements by using words such as “anticipate,” “believe,” “estimate,” “expect,” “plan,” “intend,” and similar expressions.These statements reflect our current beliefs and are based on information currently available to us. Accordingly, these statements are subject to certain risks, uncertainties, and contingencies, including those set forth under the heading “Risk Factors”, which could cause our actual results, performance, or achievements to differ materially from those expressed in, or implied by, such statements.Readers are cautioned that forward-looking statements are not guarantees of future performance, and that actual results or developments may differ materially from those expressed or implied in the forward-looking statements. The Company is under no duty to update any of these forward-looking statements after the date of this report. You should not place undue reliance on these forward-looking statements. Item 1.Business General; Business Overview Throughout this Annual Report on Form 10-K Golden Eagle International, Inc. is referred to as “we”, “our”, “us”, the “Company” and “Golden Eagle”. We were formed as a Colorado corporation on July 21, 1988 as Beneficial Capital Financial Services Corp.On February 2, 1995, we changed our name to Golden Eagle International, Inc. Our corporate headquarters are in Salt Lake City, Utah. A.U.S. Assets and Operations The Gold Bar Mill. In 2004, we purchased the 3,500 to 4,500 ton-per-day (“tpd”) Gold Bar CIP gold mill (the “Gold Bar Mill” or the “Mill”) located 25 miles northwest of Eureka, Nevada. Initially, our plan was to disassemble the Gold Bar Mill and transport it to Bolivia to be reconstructed on our former A Zone project in eastern Bolivia. However, for various reasons we determined that the best course of action with regards to the Gold Bar Mill was to leave it in place and explore other options related to the Mill in Nevada. The Mill was not in operation when we acquired it, and it has not been in operation during our period of ownership.At the present time, the Gold Bar Mill is our only material capital asset.The Mill is currently listed on our balance sheet at a cost of $3,980,000. We continually evaluate this asset to determine if it requires impairment or an adjustment. Based on the valuations reports which we have received and the interest that has been shown by various parties for the Mill, we believe that the Mill has a value in excess of the book value on our balance sheet. 4 In the event we enter into a joint venture, refurbish, or operate the milling facility on our own, we are likely to require a significant amount of additional capital.To bring the Mill back into operation would require a significant commitment both in terms of time and financial resources as we would need to take actions such as applying for various permits and constructing a new tailings impoundment facility for disposal.Even if we are able to bring the Gold Bar Mill back into operation, larger mining companies providing similar services with greater financial resources in the area may affect our ability to attract toll refining partners or customers. Because the Gold Bar Mill is our principal remaining capital asset shareholder approval may be required if we choose to sell or transfer the Gold Bar Mill or enter into any type of merger arrangement. The Jerritt Canyon Gold Mill; YNG Settlement In October 2008 we entered into a Mill Operating Agreement with Yukon-Nevada Gold Corp.(“YNG”) and its subsidiary, Queenstake Resources USA, Inc. (“Queenstake”) (the “Queenstake Agreement”), to operate the Jerritt Canyon Mill, a 4,000 tpd gold processing mill located near Elko, Nevada. This business arrangement resulted in litigation after Queenstake terminated the Agreement and initiated legal action against us in June 2009. On August 20, 2010, we entered into a settlement agreement with YNG and its subsidiary, Queenstake (the “YNG settlement”), to settle all claims in the lawsuit among the parties filed in the Fourth Judicial District Court of Nevada, Elko County (Queenstake Resources USA, Inc. v. Golden Eagle International, Inc. v. Yukon-Nevada Gold Corp, et al., CV-C-09-544).A stipulation among the parties to dismiss the lawsuit with prejudice was filed with the court and each party bore its own costs and attorneys’ fees. Pursuant to the settlement with YNG, we received a total cash payment of $3,467,152 and 2 million shares of YNG issued and outstanding common stock (the “YNG Shares”).As of the date of this report the transferability restrictions related to the YNG Shares have been removed. We currently hold 1,289,hares as of March 22, 2012.Although the YNG Shares constitute a significant asset on our balance sheet at December 31, 2011, we do not intend to engage in, and do not believe we are engaged in the business of investing or reinvesting in, holding, or trading securities of other companies.We anticipate that we will continue to sell shares of YNG at the best price possible to meet our cash requirements. Should we be unable to sell the Gold Bar Mill or enter into a joint venture agreement we may be forced to sell all remaining shares of our YNG stock which will exhaust our last remaining source of cash flow. B.Bolivia In and before 2008 our operations were primarily focused on minerals exploration, mining and milling operations in Bolivia through our Bolivian-based wholly-owned subsidiary, Golden Eagle International, Inc. (Bolivia). Although our Bolivian assets and operations were once our primary focus, starting in late 2008 we began to focus our operations primarily within the United States and in March 2009 we reduced significantly our land holdings in Bolivia. 5 Based in large part on a number of factors relating to the political and economic climate in Bolivia as further described in our Form 10-K for the year ended December 31, 2009, we believed it was in our best interests to sell our Bolivian assets and operations, and continue focusing our efforts and resources on our operations and assets within the United States.As a result, effective March 10, 2010 we transferred control of all of our Bolivian assets and operations to an unrelated Swiss corporation. In addition to other consideration which has been paid, the buyer agreed to pay us a 3% net smelter return on all minerals produced from the properties of up to $3 million. The net smelter return will be on a quarterly basis if and when mineral production is achieved from the mining concessions owned by the Bolivian subsidiary, and will likely be subject to compliance with Bolivian law regarding the expatriation of capital. As of the date of this report, all obligations of the buyer have been satisfied with the exception of the payment of the net smelter return which we believe, but cannot guarantee, will be satisfied when (and if) mining and milling operations commence. Plan of Operations The Gold Bar Mill. We are exploring and considering various alternatives with respect to the Gold Bar Mill.While we have had multiple discussions with various parties with regards to a possible merger or sale of the Gold Bar Mill, as of the date of this report we have not entered into any definitive agreement with any party and we cannot guarantee that we will do so in the future.We continue to negotiate with possible merger candidates or buyers of the Gold Bar Mill. Among the options we are considering are: - A merger or an outright sale either for cash or stock and other consideration contingent upon identifying a suitable buyer. - Rehabilitating the Gold Bar Mill for toll refining which is defined as processing ore through our Mill for a fixed fee or toll that is produced by a third-party mining company from its mineon its current site; - Engaging in a joint venture or other strategic transaction with other parties that may be able to produce ore from their mines and wish to utilize the Mill. We have attempted to complete a merger transaction or a sale of the Gold Bar Mill for the past three years but we have been unsuccessful.We have entered into serious negotiations with various parties related to the company and/or the Mill during the past year however final approval for the transaction was not received. We will attempt to market the company and the Mill more aggressively during the coming year which may require us to reduce our asking price. We can offer no guarantees that we will be successful in selling the Mill or the company. Effect of government regulation If we pursue further development and operation of our Gold Bar Mill we will become subject to numerous governmental regulations applied to the mining and milling industries. See additional discussion below contained in Item 1A – Risk Factors. 6 Employees At December 31, 2011, we employed two total employees. Our full time employees work primarily in our corporate offices in Salt Lake City, Utah. Available information We are a Colorado corporation with our principal executive offices located at 9653 South 700 East, Salt Lake City, Utah 84070.Our telephone number is: (801) 619-9320. Our fax number is: (801) 619-1747.Our general e-mail address is info@geii.com. Our website address is www.geii.com.We file our annual, quarterly, and current reports with the Securities and Exchange Commission (SEC), copies of which are available on our website or from the SEC free of charge at www.sec.gov.The public may also read and copy any materials that we have filed with the SEC at the SEC’s Public Reference Room at 450 Fifth Street N.W., Washington, D.C. 20549.Information on the Public Reference Room may be obtained by calling: 1-800-SEC-0330. Our Code of Business Conduct and Ethics is also available free of charge on our website or by faxing a request to us at: (801) 619-1747 or sending us an e-mail at info@geii.com. Item 1A.Risk Factors The following risks and uncertainties, along with other information contained in this Form 10-K, should be carefully considered by anyone considering an investment in our securities.The occurrence of any of the following risks could negatively affect our business, financial condition and operating results. Financial Risks We have no business activities, and we can provide no assurance that we will be able to engage in any business activities before our limited remaining working capital is expended.At the present time, the Company has no business operations, has working capital of approximately $450,000, and is incurring a negative cash flow of approximately $50,000 per month (including salaries to its executive officers). This is lower than our monthly fee for 2010 as a result of a reduction of general and administrative expenses and interest expense.While management is continuing to conserve working capital where appropriate, given the inability to complete an arrangement with respect to the Gold Bar Mill and the volatility and illiquidity of the YNG Shares, we cannot offer any assurance that the Company will be able to continue to meet its corporate obligations through the current fiscal year.Since business combinations are frequently based on the availability of working capital, it is unlikely that we will be able to negotiate any business combination with any other entity. A significant portion of our net worth and our working capital includes the value of a thinly traded and volatile security. Our balance sheet reflects the value of our 1,567,hares at $458,825 ($0.283 per share).While this value is based on the market price of the YNG Shares as reported on the Toronto Stock Exchange (the “TSX”), there can be no assurance that we would be able to receive this amount of money were we to attempt to sell our YNG Shares.The market for YNG Shares on the TSX is volatile both in terms of price and volume, and there can be no assurance that we would recover the full amount set forth on our balance sheet were we to attempt to sell the YNG Shares we hold.The closing price on the TSX on March 7, 2012, was $0.36 (Cdn) ($0.363 U.S.).We have, however, sold 482,900 shares of YNG generating $165,067. 7 A significant portion of our balance sheet reflects a $3,980,000 value of the Gold Bar Mill, a value that we may not be able to realize in the near future, if ever. We have held the Gold Bar Mill since 2004 when we originally acquired it.It has been inactive since then.Although over the years since then we have developed a number of plans with respect to its utilization, we have not been able to act on any of our plans.Any use of the Gold Bar Mill will require the owner (either the Company or any purchaser or business partner) to expend a significant amount of money to rehabilitate the Mill to meet current standards.Given our lack of working capital and success in dealing with the Gold Bar Mill over the past eight years, we cannot offer any assurance that we will be able to do so.If we are unable to deal with the Gold Bar Mill before our capital is exhausted, we may lose the opportunity to do so at any time in the future because of the various corporate requirements (including shareholder approval) attendant to completing any such transaction. Because the YNG Shares constitute a significant Company asset, the Company could become subject to additional regulation.The YNG Shares represent the Company’s most significant asset (because of its liquidity as compared to the Gold Bar Mill) as of December 31, 2011 and subsequently.In certain situations companies whose assets are in large part comprised of marketable securities can be subject to state and/or federal regulations, such as under Investment Company Act of 1940 (the “ICA”).Although the Company does not intend to engage in, and does not to believe it is engaged in the business of investing or reinvesting in, holding, or trading securities of other companies, and does not intend to be subject to regulation under the ICA, if the Company would become an investment company we will be subject to a significant amount of additional regulation, significant restrictions in our ability to do business, and significant restrictions on any relationship with affiliates. Historically, cash shortages have negatively affected our ability to explore and develop our properties and further our business development.Historically we have experienced significant cash shortages.We have been able to meet certain of our financial obligations through funds raised in equity and debt financings.Given our limited working capital expected to suffice only through 2012, we likely will continue to experience cash shortages, which may cause delays in development of any business prospects and any possible revenue generating operations, and will otherwise negatively affect our financial condition.We cannot offer any assurance that there will be any additional capital available to us when required. Should we be successful in identifying and executing upon a business opportunity with respect to our Gold Bar Mill or elsewhere within the metals mining industry, our revenues may be negatively affected by price volatility of those metals.Metals prices are subject to extreme price volatility. Our ability to refurbish and recommence operations at Gold Bar Mill would likely be directly related to gold prices.Metals prices are subject to factors that are beyond our control, including speculation, political and economic conditions, and inflation.Should gold prices experience downward price trends, our business prospects and potential revenues will be negatively affected. The following table presents the annual high, low and average afternoon fixing prices over the past ten years, expressed in U.S. dollars, for gold per troy ounce on the London Metals Exchange and demonstrates the significant fluctuations in metal prices: Year High Low Average Source of Data: Kitco.com and usgold.com 8 On February 8, 2012, the afternoon fixing price for gold on the London Metals Exchange was $1,746 per ounce. Our future success is in part dependent upon our ability to retain and attract qualified management.Our future success in large part is dependent upon the continued efforts of our current management team who provide us with the key technical and management aspects of our contemplated operations, including: Terry Turner, and Tracy A. Madsen.At times each of these persons has agreed to defer their wages or other remuneration otherwise due to them.Although we have entered into employment agreements with Messrs. Turner and Madsen, as a result of our continued liquidity shortages, these persons may be motivated to seek other employment.We believe that our future success depends in part upon our ability to attract and retain qualified personnel for our operations.The failure to attract or retain such persons could materially adversely affect our business, financial condition and results of operations. Operations in the metal mining industry are subject to various state and federal regulations. Our historical and contemplated business operations are subject to extensive regulation pertaining to the development of mining prospects and possible production, environmental regulation, labor standards, mine safety and others.Should we fail to abide by these regulations, our operations may be subject to fines or restrictions on activities pertaining to our prospects and properties, which may negatively affect our ability to conduct our operations. Provisions in our charter documents could prevent or delay a change in control, which could delay or prevent a takeover.Our articles of incorporation authorize the issuance of “blank check” preferred stock with such designations, rights, and preferences, as may be determined by our Board of Directors.Accordingly, the Board of Directors may, without shareholder approval, issue shares of preferred stock with dividend, liquidation, conversion, voting, or other rights that could adversely affect the voting power or other rights of the holders of our common stock.Preferred stock could also be issued to discourage, delay, or prevent a change in our control. We have agreed to indemnify our officers and directors to the full extent permitted by Colorado law, which could negatively affect our financial condition.Our Articles of Incorporation and Bylaws provide for indemnification of our officers and directors to the full extent permitted by Colorado law.This indemnification may require us to pay judgments, fines and expenses incurred by an officer or director, as a result of actions or proceedings against them.Funds or our securities paid in satisfaction of judgments, fines or expenses would likely be funds that we would need for our operations and for the exploration and development of our properties, and may negatively affect our operations, financial condition, and/or further dilute the value of our securities. 9 We have not implemented certain corporate governance practices. We have only a single independent director, and therefore a majority of the board consists of directors who are not independent.Additionally, we do not have separately designated audit, compensation, or nominating committees.This lack of independence and independent controls over our corporate affairs may result in potential or actual conflicts of interest betweenour officers, directors and our shareholders.We have no formal policy to resolve such conflicts and these conflicts of interests may benefit the interests of our officers and directors over that of our minority stockholders. The public market for our common stock is extremely volatile, both as to price and volume, and may continue to be volatile in the future.Historically, the price and trading volume of our common stock has been volatile.Several factors likely contributed to this volatility including: our significant operating losses; the suspension of our operations and subsequent sale of our Bolivian projects, the termination of our agreement with Queenstake Resources USA Inc. related to the operation of the Jerritt Canyon mill; and the dilution of shareholders’ interests.Such factors will likely continue to impact price and trading volume volatility. As our stock is not listed on a national securities exchange, trading in our shares will be subject to rules governing penny stocks, which will impair trading activity in our shares.Our stock is not on a national securities exchange. Therefore, our stock is subject to rules adopted by the Commission regulating broker dealer practices in connection with transactions in penny stocks. Those disclosure rules applicable to penny stocks require a broker dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized list disclosure document prepared by the Commission. That disclosure document advises an investor that investment in penny stocks can be very risky and that the investor's salesperson or broker is not an impartial advisor but rather paid to sell the shares. The disclosure contains further warnings for the investor to exercise caution in connection with an investment in penny stocks, to independently investigate the security, as well as the salesperson with which the investor is working and to understand the risky nature of an investment in this security. The broker dealer must also provide the customer with certain other information and must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. Further, the rules require that, following the proposed transaction, the broker provide the customer with monthly account statements containing market information about the prices of the securities. We have never paid any cash dividends on our common stock and we do not anticipate paying cash dividends on our common stock in the foreseeable future.We have never declared or paid a cash dividend on our common stock.We presently intend to retain our earnings, if any, to fund development and growth of our business and, therefore, we do not anticipate paying cash dividends in the foreseeable future. Item 1B.Unresolved staff comments None Item 2. Properties 10 Gold Bar Mill and plant We currently own the Gold Bar Mill and gold recovery plant located 25 miles northwest of Eureka, Nevada, however, we do not own the land on which it is located (or any other real property). Office lease Our executive office is located at 9653 South 700 East, Salt Lake City, Utah 84070. We pay $810 per month on the lease on a month to month basis. Item 3. Legal proceedings None Item 4. Mine Safety Disclosure Not Applicable. Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is quoted on the Over-the-Counter (“OTC”) Bulletin Board under the trading symbol “MYNG.”The following table shows the high and low bid for our common stock during the last two years. These prices represent inter-dealer prices, without retail mark-up, markdown, or commission, and may not represent actual transactions. Additionally, the prices listed below give effect to the 1-for-500 reverse stock split we effected in April 2010 and that was reflected in the general marketplace in May 2010. Low Bid High Bid First Quarter Second Quarter Third Quarter Fourth Quarter Low Bid High Bid First Quarter Second Quarter Third Quarter Fourth Quarter Holders As of December 31, 2011, there were approximately 1,207 shareholders of record of our common stock.This does not include an indeterminate number of persons who hold our common stock in brokerage accounts and otherwise in ‘street name. We estimate the total number of shareholders to exceed 8,000. 11 Capital Structure We currently are authorized to issue 2,000,000,000 shares of common stock, and as of December 31, 2011, we had 14,625,044 shares of our common stock outstanding.In addition to the outstanding shares of common stock, we have authorized a total of 10,000,000 preferred shares of which the following separate classes have been designated: (i) 3,500,000 shares of our Series A Convertible Preferred Stock have been authorized for issuance, none of which are currently issued or outstanding. (ii) 4,500,000 shares of our Series B Preferred Stock have been authorized for issuance, of which 80,000 are issued and outstanding.These 80,000 Series B shares are in the aggregate convertible into 40,000 common shares post reverse split. (iii) one share of Series C Preferred Stock has been authorized and is no longer outstanding. (iv)999,000 shares of Series D Convertible Preferred Stock have been authorized, none of which is outstanding. Additionally, we have convertible debentures, as well as stock options outstanding that are convertible or exercisable into common stock.On a fully diluted basis as of December 31, 2011 we had 15,139,152 shares of common stock outstanding. Fully diluted shares for the years ended December 31, Basic shares outstanding Series B preferred conversion Series C preferred conversion - Series D preferred conversion - Convertible debentures & convertible notes payable Stock payable - - Stock options Total * * *Exclusive of immaterial fractional shares and rounding. Reverse Stock Split On March 23, 2010 our shareholders approved an amendment to our Articles of Incorporation to effect a 1-for-500 reverse stock split.The reverse split became effective under Colorado law on April 28, 2010.On May 13, 2010, the Financial Industry Regulatory Authority took the necessary actions, and made the required notifications, to cause the reverse stock split to be reflected in the trading markets.Upon the reverse split being effected every 500 shares of our issued and outstanding common stock was automatically combined into one issued and outstanding share without any change in the par value of such shares. No fractional shares were issued in connection with the reverse stock split. Shareholders who were entitled to a fractional share are entitled to receive a whole share.The reverse split affected all of the holders of our common stock uniformly and did not affect any shareholder’s percentage of ownership interest, except to the extent that the reverse split resulted in any holder being granted a whole share for any fractional share that resulted from the reverse split.The number of common shares into which each of our outstanding series of preferred stock may be convertible into, as well as the shares of common stock underlying options, warrants and convertible debentures was proportionately reduced and the exercise prices of any warrants or options, and the conversion prices of any convertible debentures, was proportionately increased by the reverse stock split. 12 Following the reverse stock split, there remain 2,000,000,000 shares of common stock authorized, and 10,000,000 shares of preferred stock authorized. Dividends We have never paid a cash dividend on our common stock or on our preferred stock and have no present intention to declare or pay cash dividends on our common or preferred stock in the foreseeable future.We intend to retain any earnings that we may realize in the foreseeable future to finance our operations. Future dividends are very unlikely for the foreseeable future and any future dividends, if any, will depend on earnings, financing requirements and other factors. Should we sell the Gold Bar Mill for cash or securities without entering a merger arrangement a dividend of cash or shares may be contemplated. We can, however, offer no assurances that any sale will take place or that we will issue a dividend if a sale or merger does take place. Securities authorized for issuance under equity compensation plans Stock options issued At times we have granted certain officers and directors stock options and stock bonuses, but those are ad hoc grants and have not been made pursuant to a formal plan (except for those options granted under the 2009 Revised Plan which were subsequently deemed void ab initio). The information in the following table is provided with respect to compensation plans (including individual compensation arrangements) under which equity securities are authorized for issuance as of the fiscal year ending December 31, 2011. Plan Category and Description Number of Securities to be issued upon exercise of outstanding options, warrants, and rights (a) Weighted –average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders -0- -0- -0- Equity compensation plans not approved by security holders -0- Total -0- 13 Unregistered sales of equity securities and use of proceeds All transactions have been previously disclosed. Item 6. Selected Financial Data Not applicable. Item 7.Management's discussion and analysis of financial condition andresults of operations Overview Currently our efforts are primarily focused on exploring and pursuing our options with respect to the Gold Bar Mill that we own in Nevada. We are currently seeking a buyer for the Gold Bar Mill or a possible merger candidate. While we have had negotiations with various entities with regards to the Gold Bar Mill we have not been able to enter into a definitive agreement with respect to the Mill. Additionally we have investigated refurbishing the Mill for active operations.Any refurbishment of the Mill would require additional outside capital. The Company cannot offer any assurance that such capital will be available on reasonable terms, if at all. While we believe we have sufficient funds to operate during the coming year, in the event we are unable to successfully identify and act upon a business opportunity or if there is drop in the price of YNG stock that we are currently using to fund administrative expenses, we will not have sufficient cash continue as a going concern without additional financing which we cannot guarantee that we will be able to obtain. Liquidity and capital resources The following table sets forth our working capital position at December 31, 2011. Year ended December 31, Cash and cash equivalents $ Marketable securities* Prepaid expenses Accounts receivable Current Assets Current Liabilities ) Working Capital $ * As of December 31, 2011 we held 1,567,hares.While we have made no decision as to whether we will hold or sell any or part of theseremaining securities, we believe but cannot guarantee that by selling part or all of these securities we may be able to satisfy all or part of our capital commitments should we no longer have cash available.Because of our diminishing working capital and absent other financing (of which there can be no assurance), it is likely that we will be required to dispose of our remaining YNG Shares during the current fiscal year. We believe we have sufficient cash and securities on hand to satisfy our current limited business operations through our 2012 fiscal year if we are able to sell shares of YNG which we own at a consistent price of $.30 or higher. However, these assets are not sufficient to allow us to engage in significant operations such as refurbishing or operating the Gold Bar Mill (which operations are not currently contemplated). 14 Because we have no continuing active business operations, our cash flow commitments of approximately $50,000 per month are related primarily to our office lease, salaries, accounting and legal expenses associated with maintaining our status as a company reporting under the Securities Exchange Act of 1934.Inasmuch as we have no revenues, we can expect our working capital and available cash to continue to decrease as we pay our corporate obligations during 2012 and may deplete our remaining cash unless we are able to obtain additional financing (of which there can be no assurance) or we are able to dramatically reduce our expenses. We have no prospects at the current time of generating any revenues other than nominal amounts of interest generated from funds we have on deposit.Although we expect to be able to use our cash on hand and the proceeds from potential sales of our marketable securities to be sufficient to satisfy our basic corporate needs during at least the first half of fiscal 2012, such resources are not sufficient to allow us to engage in any significant operations at the Gold Bar Mill or elsewhere. Results of operations The following sets forth certain information regarding our results of operations as of December 31, 2011 and 2010. Years ended December 31, Revenues $
